Name: Commission Regulation (EEC) No 3484/91 of 29 November 1991 fixing the rates of the refunds applicable to certain rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/58 Official Journal of the European Communities 30 . 11 . 91 COMMISSION REGULATION (EEC) No 3484/91 of 29 November 1991 fixing the rates of the refunds applicable to certain rice products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; Having regard to the Treaty establishing the European Economic Community, (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ;Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas certain manufactures buy rice flour, for export in the form of non-Annex II goods, while others will them ­ selves transform broken rice into flour ; whereas to ensure equal treatment, a refund must also be fixed for broken rice of CN code 1 006 40 00 ;Whereas Article 17 ( 1 ) of Regulation (EEC) No 1418/76 provides that the difference between quotations of prices on the world market for the products listed in Article 1 of this Regulation and the prices within the Community may be covered by an export refund ; Whereas in the absence of evidence that no production refund was granted pursuant to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sector (*), as last amended by Regulation (EEC) No 3655/90 (6), the export refund should be reduced by the amount of the production refund applicable on the day of acceptance of the export declaration ; whereas this system is the only one which avoids the risk of fraud ; Whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3381 /90 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form ot goods listed in Annex B to Regulation (EEC) No 1418/76 ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products f), as amended by Regulation (EEC) No 2026/83 (8), and Commission Regu ­ lation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (9), as last amended by Regulation (EEC) No 1615/90 (l0), lay down rules on the advance payment of export refunds that must be adhered to when these are adjusted ; Whereas, in accordance with paragraph 2 of that Article, that rate must be determined with particular reference to : (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question on the Community market and the prices ruling on the world markets : Whereas, the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals ; 0 OJ No L 94, 9 . 4. 1986, p. 6 . (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 177, 24. 6 . 1989, p. 1 . (3) OJ No L 323, 29. 11 . 1980, p . 27. ( «) OJ No L 362, 27 . 12 . 1990, p . 33. 0 OJ No L 62, 7 . 3 . 1980, p . 5 . (8) OJ No L 199, 22. 7. 1983, p. 12. (') OJ No L 351 , 14. 12. 1987, p . 1 . ( 10) OJ No L 152, 16 . 6. 1990, p . 33.(4) OJ No L 327, 27. 11 . 1990, p. 4. 30. 11 . 91 Official Journal of the European Communities No L 328/59 HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to paragraphs 2 and 3 the rates of the refunds applicable to broken rice exported in the form of goods not covered by Annex II to the Treaty listed in Annex B to Regulation (EEC) No 1418/76 are hereby fixed as shown in the Annex to this Regulation. 2. For the products listed in the Annex to Regulation (EEC) No 1009/86, the refunds given in the Annex to this Regulation shall be applied on presentation of proof that the broken rice used in the manufacture of the products to be exported has not benefited from the production refund provided for in that Regulation, and that such refund will not be applied for. The proof referred to in the first subparagraph is provided by the presentation by the exporter of a declaration from the processor of the basic product in question attesting that the latter product has not benefited from a produc ­ tion refund as provided for in Regulation (EEC) No 1009/86, and that no application for such refund will be made. 3 . When the proof referred to in paragraph 2 is not provided, the export refund : (a) applicable on the date of acceptance of the export declaration for the goods, or on the day specified in Article 26 (2) of Regulation (EEC) No 3665/87, where the rate is not fixed in advance ; (b) of which the rate is fixed in advance, will be reduced by the amount of the production refund applicable pursuant to Regulation (EEC) No 1009/86 to the basic product in question on the day of acceptance of the export declaration for the goods, or on the day speci ­ fied in Article 26 (2) of Regulation (EEC) No 3665/87, if the goods have been placed under the export refund advance payment arrangements. Article 2 1 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 2. At the request of the interested party it shall be applicable to exports, for which the export declaration has been accepted in the course of the month of August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1991 . For the Commission Martin BANGEMANN Vice-President No L 328/60 Official Journal of the European Communities 30 . 11 . 91 ANNEX to the Commission Regulation of 31 October 1991 fixing the rates of the refunds applicable from 1 August 1991 to certain rice products exported in the form of goods not covered by Annex II to the Treaty CN code Description of products (') Rate of refund per 1 00 kg of basic product 1006 40 00 Broken rice :  used unprocessed  used in the form of : 12,153   flour of CN code 1102, groats and meal or pellets of CN code 1103 ' 12,153   flaked grains of CN 1104 7,292 1   starch of CN code 1108 19 10 12,153   other  (') The quantities of semi-processed products used must be multiplied, as the case may be by the coefficients shown in Annex I to Regulation (EEC) No 2744/75 .